               Case 18-10627-reg         Doc 307       Filed 07/02/19    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN THE MATTER OF:                                  )           CASE NO.        18-10627
                                                   )           CHAPTER         11
TRINITY INVESTMENT GROUP, LLC                      )           REG/tk
                                                   )
       Debtor(s)

             ORDER FIXING TIME FOR ACCEPTING OR REJECTING
         A PROPOSED PLAN, AND NOTICE OF CONFIRMATION HEARING

       By a decision and order entered on June 25, 2019, the court approved an amended disclosure

statement filed on January 9, 2019, referring to a proposed chapter 11 plan filed by Debtor on

October 11, 2018.

       IT IS THEREFORE ORDERED AND NOTICE IS GIVEN THAT:

       1. The Court will hold a hearing on September 4, 2019 at 10:40 am, to consider

confirmation of the proposed chapter 11 plan and any modifications thereto. The confirmation

hearing will be held in Room 2127, Federal Building, 1300 S. Harrison Street, Fort Wayne, Indiana.

       2. Any objections to confirmation of the proposed plan must be filed with the court on or

before August 14, 2019 and served upon the proponent, debtor and debtor's counsel, the United

States Trustee, any trustee and counsel for the trustee, and any committee or the entities included on

the list filed pursuant to Bankruptcy Rule 1007(d) and their counsel.

       3. August 14, 2019 is fixed as the last day for accepting or rejecting the proposed chapter

11 plan. Any entity entitled to accept or reject the plan may do so by delivering its ballot to counsel

for the proponent, at the address below:

                 Daniel Skekloff, 444 E. Main Street, Fort Wayne, Indiana 46802



                                                  1
               Case 18-10627-reg         Doc 307       Filed 07/02/19     Page 2 of 3




on or before the date specified in this paragraph. The ballot shall indicate, either by designation or

description, the class in which the entity is voting to accept or reject and the amount of its claim.

Any entity entitled to cast a ballot in more than one class must submit a separate ballot for each class

in which it desires to vote to accept or reject the proposed plan.

        4. No later than fourteen (14) days prior to the confirmation hearing, the proponent shall

prepare, file, and serve a verified report of the results of the balloting, as required by N.D. Ind.

L.B.R. B-3018-1(b) & (c). The report shall also identify any material change from the disclosure

statement's representations concerning the requirements for confirmation established by 11 U.S.C.

§1129(a) and shall indicate whether there are sufficient funds available with which to make the

payments due upon the effective date of the plan. A similar report concerning any ballots received

after the date fixed for accepting or rejecting the plan shall be made by the proponent at the

confirmation hearing.

        5. If all impaired classes do not vote to accept the proposed plan and, pursuant to 11 U.S.C.

§1129(b), the proponent intends to seek confirmation of the plan over the rejection of any such class,

the proponent shall file and serve a motion to do so no later than fourteen (14) days before the

confirmation hearing. In accordance with N.D. Ind. L.B.R. B-3020-1(a), this motion shall identify

the class or classes which have rejected the plan as to which the proponent contends the requirements

of 11 U.S.C. §1129(b) are fulfilled and shall state how those requirements have been fulfilled as to

each such class. The motion shall be served upon each entity that cast a ballot in any such rejecting

class and upon the entities entitled to be served with copies of the ballot report. At the confirmation

hearing, the court may determine that the proposed plan does not discriminate unfairly and is fair

and equitable as to a rejecting class, based upon the information contained in the proponent's


                                                   2
               Case 18-10627-reg        Doc 307       Filed 07/02/19     Page 3 of 3




motion and without further proof, unless at least one rejecting member of such class appears at the

confirmation hearing.

       6. No later than twenty-eight (28) days before the last day for filing objections to

confirmation, the proponent shall transmit a copy of the proposed plan, and any modifications

thereto, the disclosure statement as approved by the court, a form of ballot, and a copy of this order

to all creditors, equity security holders and other parties in interest and make due proof thereof.

       Dated: July 2, 2019



                                               /s/ Robert E. Grant
                                               Chief Judge, United States Bankruptcy Court




                                                  3
